Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, and 16
Claims 1-5, 7-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dogruoz et al. (2018/0286844; “Dogruoz”) in view of Vaiyapuri et al. (2002/0184907; “Vaiyapuri”).
Regarding claim 1, Dogruoz discloses in figures 1-5, and related text, an apparatus comprising: a substrate 112 and a die package 102/104; a thermal transfer plate 200/100/110/108/114 positioned adjacent to the substrate and die package for cooling the substrate and die package. Dogruoz, Abstract.(“ [Disclosing] an integrated circuit package having an application specific integrated circuit, a high bandwidth memory, a first heat sink having a first footprint and a first path, and a second heat sink having a second footprint and a second path, wherein the second footprint does not exceed the first footprint. The thermal energy through the first path travels from the application specific integrated circuit to the first heat sink and thermal energy through the second path travel from the high bandwidth memory through one or more heat pipes to the second heat sink.”).
Dogruoz, Figure 2 

    PNG
    media_image1.png
    280
    666
    media_image1.png
    Greyscale




Dogruoz, Figure 3


    PNG
    media_image2.png
    432
    740
    media_image2.png
    Greyscale





 [0016] FIG. 1 illustrates a top view of an example ASIC with embedded HBM. Package 100 can at least include ASIC 102 and HBM 104. In some examples, HBM 104 can be adjacent ASIC 102. While FIG. 1 illustrates the ASIC and HBM adjacent one another, it should be appreciated that other orientations of the ASIC and HBM are possible. FIG. 2 illustrates a front view of an example ASIC with embedded HBM. Cooling System 200 can include ASIC 102 and HBM 104 set on substrate 112, and primary heat sink 108. Heat sink 108 can include fins 108A and base 108B. Thermal interface material (TIM) 110 can be in between base 108A and package 100 (e.g., attach heat sink 108 to package 100). TIM 110 can enhance the thermal coupling between heat sink 108 and package 100. In some examples, TIM can be thermal grease, thermal glue, thermal gap filler, thermal pad, thermal adhesive, etc. Heat generated from ASIC 102 and HBM 104 can be passively transferred, through TIM 110, to primary heat sink 108, as shown by arrows 106A and 106B. Primary heat sink 108 can transfer the thermal energy from a higher temperature device (e.g., ASIC 102, HBM 104) to a lower temperature fluid medium (e.g., air, etc.).
[0017] FIG. 3 illustrates a perspective view of an example ASIC with embedded HBM and heat pipe. Cooling system 300 can include ASIC 102, HBM 104, heat pipe 118 (e.g., integrated micro heat pipe) and secondary heat sink 114 (e.g., miniature heat sink). Heat pipe 118 can provide path 120 (e.g., lateral path) for the transfer of heat (e.g., thermal energy) to secondary heat sink 114 from HBM 104 (e.g., transmitted heat is dissipated in the form of convection via secondary heat sink). The lateral transfer of heat from package 300 can also reduce the load (of thermal energy) on primary heat sink 108 (from ASIC 102).
[0018] In some examples, heat pipe 118 can be a micro vapor chamber. Heat pipe 118 can transfer heat from HBM 104 to secondary heat sink 114 by thermal conduction and phase change. At hot end 122 of heat pipe 118, a liquid inside heat pipe 118 (e.g., a thermally conductive solid surface) can turn into a vapor by absorbing heat from HBM 104. The vapor then travels along heat pipe 118 (e.g., via path 120) to secondary heat sink 114 (e.g., cold interface) and condenses back into a liquid and releases the latent heat. The liquid can then returns to hot end 122 through capillary action and the cycle can repeat. In some examples, there can be more than one heat pipe between HBM 104 and secondary heat sink 114. Utilizing more than one heat pipe can spread the heat among the multiple heat pipes enhancing cooling capabilities. In some examples, the one or more heat pipes can be attached to the same vapor chamber base (e.g., hot end 122 of heat pipe 118). Arrows 116 can illustrate the flow of cool air through secondary heat sink 114. While not shown in FIG. 3, the flow of air through primary heat sink 108 in in the same direction as arrows 116.
[0019] The hot end 122 of heat pipe 118 can be shown in detail at FIG. 4. As shown in FIG. 4, hot end 122 can overlap at least a portion of HBM 104. In some examples, hot end 122 can extend to substantially the entire length of HBM 104. In other examples, the hot end 112 can extend the entire length of HBM 104. In other examples, hot end 122 can extend across HBM 104 at differing lengths. The extent of overlapping portions between hot end 122 and HBM 104 can provide differing cooling characteristics (e.g., the larger amount of overlap, the greater cooling through path 120). As shown in FIG. 4, the partial overlap of heat interface 122 and HBM 104 can result in a majority (e.g., approximately 80%) of HBM's thermal energy being dissipated via path 120 created by the heat pipe 118. In other examples, when heat interface 122 of heat pipe 118 overlaps substantially the entire length of HBM 104, approximately substantially all of HBM's thermal energy can be dissipated via path 120.
[0020] FIG. 5A illustrates a front view and FIG. 5B illustrates a side view of an example ASIC with embedded HBM and heat pipe. Cooling systems 500, 550 can at least include ASIC 102, HBM 104, primary heat sink 108, heat pipe 118 and secondary heat sink 114. As illustrated in FIG. 5A, primary heat sink 108 and secondary heat sink 114 are not in direct physical contact (e.g., separated by space 124). By not being in direct physical contact, the primary and secondary heat sinks can establish distinct thermal energy paths (e.g., 106A and 106B, and 120). Establishing distinct thermal energy paths can enable more efficient dissipation of thermal energy from ASIC 102 (e.g., through primary heat sink 108) and from HBM 104 (e.g., laterally through heat pipe 118 to secondary heat sink 114). In examples where there is direct contact between the primary and secondary heat sink, efficient of dissipation of thermal energy is reduced (e.g., there are no distinct thermal energy paths).
[0021] As further illustrated in FIG. 5A and 5B, the overall footprint of cooling systems 500, 550 (e.g., size of primary heat sink 108) is not increased with the addition of secondary heat sink 104 and heat pipe 118. The arrangement of the elements (e.g., 102, 104, 108, 110, 112, 114, 118, 122) can be in any order, as long as the overall footprint is not exceeded and the airflow through the primary and secondary heat sinks are in similar directions. In other examples, different types of packages can be presented. For example, package 100 can include ASIC 102 and not HBM 104. HBM can be added as a separate element to the cooling systems (e.g. 200, 300, 500, 550). FIG. 5A and FIG. 5B can also illustrate the direction airflow through primary heat sink 108 and secondary heat sink 114.
Dogruoz, pars. [0016]-[0021].

Further regarding claim 1, Dogruoz does not explicitly disclose a microelectromechanical system (MEMS) module comprising a plurality of air movement cells for dissipating heat from the thermal transfer plate configured such that at least one electrical path extends through the thermal transfer plate for transmitting power from a power module to the substrate and die package. 
However, Vaiyapuri discloses in figures 1-12, and related text, a microelectromechanical system (MEMS) 150 module comprising a plurality of fluid moving cells 50/70abc for dissipating heat from the thermal transfer plate 130 configured such that at least one electrical path extends through the thermal transfer plate for transmitting power from a power module to the substrate and die package 100. Vaiyapuri, figs. 9-11 and clm. 19 (“A system including an integrated circuit die, comprising: an integrated circuit die; a closed loop of channels embedded within the integrated circuit die; a fluid disposed within the channels; a micromachined pump configured and positioned to circulate the fluid within the channels; and a heat sink 130 in thermal communication with the die.”).
Vaiyapuri, Figures 9A, 10A, and 11A


    PNG
    media_image3.png
    238
    458
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    230
    461
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    218
    438
    media_image5.png
    Greyscale




[0012] In particular, Miniaturized Electro-Mechanical Structure (MEMS) technology is applied to create a miniature electromechanical pump within the chip. The illustrated pump comprises a piezoelectric actuator formed over a cavity in a structural layer. In other arrangements, a MEMS structure formed externally can be placed within the cavity, wired for operation, and sealed within the cavity. The cavity is in fluid communication with fluid-filled channels embedded within the integrated circuit.
[0073] With reference to FIGS. 9A through 11B, an exemplary sequence of pump actuations is illustrated for propelling the fluid 25 onward through sequential cavities 70a, 70b, 70c and interconnected cooling channels 50. The process is illustrated by reference to an arbitrarily defined fluid packet 25a of the continuous fluid filling the interconnected cooling channels 50.
[0074] In the illustrated embodiment, FIGS. 9A and 9B show an array of MEMS heat pumps 150a, 150b, 150c correspondingly assembled with a sequential array of cavities 70a, 70b, 70c …
[0077] With reference to FIG. 12, another aspect of the present embodiment is to provide a thermally conductive material such that it can conductively carry heat from the cooling fluid within the cooling channels to points outside of the die or chip 100. Generally, a thermally conductive material or a heat sink provides a thermal path, thus directing thermal energy away from its hot region to atmosphere.
[0078] The heat sink 130 is preferably made of a high thermal conductivity material, such as copper, and preferably covers a large fraction of the overall integrated circuit 100 area, preferably greater than about 50 percent, more preferably greater than about 80 percent of the overall integrated circuit 100 area. Also, the thickness of the heat sink 130 is preferably between about 1 .mu.m and 20 .mu.m, more preferably between about 5 .mu.m and 10 .mu.m. In the preferred embodiment, the heat sink 130 is aligned with and laminated to a surface of the integrated circuit die 100. The heat sink 130 is bonded to the surface of the die 100 by an epoxy 135, which is also thermally conductive and provides thermal communication between the die 100 and the heat sink 130.
Vaiyapuri, pars. [0012], [0073]-[0074], and [0077]-[0078].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dogruoz to incorporate Vaiyapuri MEMS Heat-Pump-Integrated-Circuit-Die to define a microelectromechanical system (MEMS) module comprising a plurality of air movement cells for dissipating heat from the thermal transfer plate configured such that at least one electrical path extends through the thermal transfer plate for transmitting power from a power module to the substrate and die package because the resulting configuration would facilitate controlling thermal loads. Vaiyapuri, par. [0014] (“In operation, the pump circulates fluid within the channels and preferably carries heat away from heat generating integrated devices, such as fast switching transistors in a logic circuit of a dynamic random access memory (DRAM) chip. In the illustrated embodiment, the channels communicate the heat outwardly from these buried devices, and a heat sink, such as a conventional copper plate, communicates heat away from the die. Moreover, a series of pumps can be arranged in sequence along the channels, and operated in sequence to serve collectively as a peristaltic pump.”). Here, the examiner notes that power modules are well known, well characterized and highly predictable means for supported integrated chips and dies.
Regarding claims 2-5, 7-12, and 16, Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dogruoz in view of Vaiyapuri, as applied in the rejection of claim 1, to comprise:
2. The apparatus of claim 1 wherein the thermal transfer plate comprises a multi-phase heat transfer system. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
3. The apparatus of claim 2 wherein the multi-phase heat transfer system comprises a vapor chamber. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
4. The apparatus of claim 2 wherein the multi-phase heat transfer system comprises a heat pipe. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
5. The apparatus of claim 1 further comprising a heat transfer element extending from at least one side of the thermal transfer plate and positioned adjacent to an air outlet of the MEMS module. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
7. The apparatus of claim 5 wherein the heat transfer element comprises a heat pipe. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
8. The apparatus of claim 5 wherein the heat transfer element comprises a plurality of tubes extending from opposite sides of the thermal transfer plate. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
9. The apparatus of claim 5 further comprising a plurality of fins, wherein the heat transfer element is interposed between the fins and the MEMS module. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
10. The apparatus of claim 1 further comprising a power unit operable to control said plurality of air movement cells and comprising a pulse width modulation power controller. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
11. The apparatus of claim 1 further comprising a second electrical path extending through the thermal transfer plate for transmitting an electrical signal to the substrate and die package. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
12. The apparatus of claim 1 wherein said electrical path comprises a power via formed in a power delivery block. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
16. The apparatus of claim 1 further comprising a second thermal transfer plate, the substrate and die package interposed between the thermal transfer plates. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
because the resulting configurations would facilitate controlling thermal loads. Dogruoz, par. [0016] (“Heat generated from ASIC 102 and HBM 104 can be passively transferred, through TIM 110, to primary heat sink 108, as shown by arrows 106A and 106B. Primary heat sink 108 can transfer the thermal energy from a higher temperature device (e.g., ASIC 102, HBM 104) to a lower temperature fluid medium (e.g., air, etc.).”) and Vaiyapuri, par. [0014] (“In operation, the pump circulates fluid within the channels and preferably carries heat away from heat generating integrated devices, such as fast switching transistors in a logic circuit of a dynamic random access memory (DRAM) chip. In the illustrated embodiment, the channels communicate the heat outwardly from these buried devices, and a heat sink, such as a conventional copper plate, communicates heat away from the die. Moreover, a series of pumps can be arranged in sequence along the channels, and operated in sequence to serve collectively as a peristaltic pump.”).
Claim 6
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dogruoz et al. (2018/0286844; “Dogruoz”) in view of Vaiyapuri et al. (2002/0184907; “Vaiyapuri”), as applied in the rejection of claims 1-5 and 7-12, and further in view of Dardona et al. (2015/0368535; “Dardona”).
Regarding claim 6, Dogruoz in view of Vaiyapuri discloses using copper as “a high thermal conductivity material.” Vaiyapuri, par. [0078]. However, Dogruoz in view of Vaiyapuri does not explicitly disclose that the heat transfer element comprises graphene enhanced copper.
However, Dardona discloses “multilayer graphene-filler composite … such as a nano-sized graphene and copper composite.” Dardona, par. [0030].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dogruoz in view of Vaiyapuri such that the heat transfer element comprises graphene enhanced copper because “the multilayer graphene-filler composite … with a copper filler layer … provides thermal and electrical properties exceeding those of bulk copper.” Dardona, par. [0030].
Claims 13-15, 17-25, and 27-28
Claims 13-15, 17-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dogruoz et al. (2018/0286844; “Dogruoz”) in view of Vaiyapuri et al. (2002/0184907; “Vaiyapuri”), as applied in the rejection of claims 1-5 and 7-12, and further in view of Webster et al. (2017/0192174; “Webster”).
Regarding claims 13-15 and 17, Dogruoz in view of Vaiyapuri does not explicitly disclose optical paths, optical engines, optical signals, or photonic integrated circuits.
However, Webster discloses in figures 10 and 11, and related text, a substrate device 1000/1100 incorporating surface mounted and/or embedded electrical chips, optical chips, and waveguides 1015/235.
Webster, Figures 10 and 11.

    PNG
    media_image6.png
    609
    434
    media_image6.png
    Greyscale




[0061] FIG. 10 illustrates an electro/optical device 1000, according to one embodiment disclosed herein. Specifically, FIG. 10 illustrates using optical chips 1010A and 10106 as interposers between the electrical chips 1005A and 1005B. The electrical chips 1005A, 1005B (e.g. CMOS chips) may provide electrical data signals to the optical chips 1010A, 10106 that, for example, control optical modulation being performed in the optical chips 1010A, 10106. Furthermore, the electrical chips 1005A, 1005B may communicate with each other by sending electrical signals to the optical chips 1010A, 10106 which convert the electrical signal into optical signals that are then transmitted using waveguides 1015A, 1015B. Once the optical signal reaches its destination, the optical signal is reconverted into an electrical signal and is transmitted to the electrical chip 1005.
[0062] FIG. 11 illustrates the electro/optical device 1100 with embedded waveguides, according to one embodiment disclosed herein. Here, the interposer layer shown in FIG. 10 (i.e., the optical chips 1010A, 10106) may be replaced by the SOI device disclosed herein. The electrical chips 1005A, 1005B may be attached to the top surface of the surface layer 205. The surface layer 205 may include leads that allow chips 1005A, 1005B to transmit and receive electrical signals from the active components in the surface layer 205—i.e., optical modulators, optical/electrical signal converters, detectors, etc. For example, the electrical chips 1005A, 1005B may communicate by transmitting an electrical signal to an electric/optical converter in the surface layer 205 which converts the electrical signal into an optical signal and transmits the converted optical signal through the embedded waveguides 235A and 235B. When transmitting optical signals between electrical chips 1005A and 1005B, the embedded waveguides may use prong 415A shown in FIG. 4 which interfaces with respective waveguides in the surface layer 205 using the tapered configuration shown in FIG. 6A. In other embodiments, the electro/optical device 1100 may include other embedded waveguides that may transmit or receive optical signals from external light sources. These waveguides may include the waveguide adapter 410 shown in FIG. 4 to improve the transmission efficiency with the external light source.
[0063] Advantageously, using the waveguides 235A-B embedded in the insulation layer 110 help with waveguide routing congestion. Instead of relying only on waveguides in the surface layer 205, the embedded waveguides 235A-B provide an additional routing layer for transmitting data between the electrical chips 1005A and 1005B. Furthermore, using the tapered structure shown in FIG. 6 to optically couple waveguides in the surface layer 205 with the embedded waveguides 235A-B removes inefficiencies from transmitting the optical signal from the optical chips 1010A and 1010B into the waveguides 1015A and 1015B as shown in FIG. 10. The optical coupling takes place between lithographically defined features in the embodiment shown in FIG. 11 and hence is very tight and accurate. Optical coupling between optical chips 1010A, 1010B and underlying waveguides 1015A, 1015A shown in the embodiment depicted in FIG. 10 might have to be achieved using post waveguide fabrication active alignment techniques which might not be accurate and requires significant overhead.
Webster, pars. [0061]-[0063].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dogruoz in view of Vaiyapuri to comprise:
13. The apparatus of claim 1 further comprising at least one optical path extending through the thermal transfer plate for transmitting an optical signal to or from an optical engine on the substrate and die package. Webster, figs. 10-11 and pars. [0061]-[0063].
14. The apparatus of claim 13 wherein said optical path comprises a waveguide for transmitting light through the thermal transfer plate and to or from the optical engine.
15. The apparatus of claim 1 wherein at least one electrical connector and one optical connector are mounted on one side of the thermal transfer plate and the thermal transfer plate comprises a plurality of electrical paths and optical paths for transmitting power from the electrical connector and optical signals from the optical connector to the substrate and die package, wherein the substrate and die package comprises at least electronic integrated circuit and at least one photonic integrated circuit. Webster, figs. 10-11 and pars. [0061]-[0063].
17. The apparatus of claim 16 wherein each of the thermal transfer plates comprises at least one electrical path and at least one optical path for transmitting power and an optical signal through the thermal transfer plate. Webster, figs. 10-11 and pars. [0061]-[0063].
because the resultant configurations would facilitate optical modulation. Webster, par. [0061].
Regarding claims 18-25 and 27-28, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dogruoz in view of Vaiyapuri, as applied in the rejection of claims 1-5 and 7-12, to comprise
18. An apparatus comprising: a substrate and die package comprising at least one electronic integrated circuit and at least one photonic integrated circuit; and a heat dissipation system for dissipating heat from the substrate and die package comprising: a vapor chamber; heat sink fins coupled to the vapor chamber; and a microelectromechanical system (MEMS) module comprising a plurality of air movement cells operable to push air over the heat sink fins; wherein the heat dissipation system comprises at least one electrical path for transmitting power or an electrical signal to the electronic integrated circuit and at least one optical path for transmitting an optical signal to the photonic integrated circuit.
24. An apparatus comprising: a thermal transfer plate configured for dissipating heat from an electronic component or a photonic component; a heat transfer element coupled to the thermal transfer plate; and a microelectromechanical system (MEMS) module comprising a plurality of air movement cells operable to push air over the heat transfer element; wherein the thermal transfer plate comprises at least one path for transmitting power to the electronic component or an optical signal to the photonic component. Dogruoz, figs. 1-5. Vaiyapuri, figs. 1-12, and related text. Webster, figs. 10-11 and pars. [0061]-[0063].
19. The apparatus of claim 18 wherein the vapor chamber comprises a vapor chamber positioned in a thermal transfer plate and a heat pipe. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
20. The apparatus of claim 18 wherein the vapor chamber comprises a vapor chamber positioned in a thermal transfer plate and at least one heat transfer element coupled to the vapor chamber, wherein the fins are coupled to the heat transfer element. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
21. The apparatus of claim 18 further comprising a second heat dissipation system, wherein the substrate and die package is interposed between the heat dissipation systems. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
22. The apparatus of claim 21 wherein said second heat dissipation system comprises a second electrical path for transmitting power or an electrical signal to the electronic integrated circuit and a second optical path for transmitting an optical signal to the photonic integrated circuit. Dogruoz, figs. 1-5. Vaiyapuri, figs. 1-12, and related text. Webster, figs. 10-11 and pars. [0061]-[0063].
23. The apparatus of claim 18 wherein the heat dissipation system is configured for receiving cooling airflow from a fan. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
25. The apparatus of claim 24 wherein the heat transfer element comprises a heat pipe. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
27. The apparatus of claim 24 further comprising fins coupled to the heat transfer element. Dogruoz, figs. 1-5 and Vaiyapuri, figs. 1-12, and related text.
28. The apparatus of claim 24 wherein the thermal transfer plate is configured for dissipating heat from in-package optics comprising the electronic integrated circuit and the photonic integrated circuit.
Dogruoz, figs. 1-5. Vaiyapuri, figs. 1-12, and related text. Webster, figs. 10-11 and pars. [0061]-[0063].
because the resultant configurations would facilitate optical modulation. Webster, par. [0061].

Claim 26
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dogruoz et al. (2018/0286844; “Dogruoz”) in view of Vaiyapuri et al. (2002/0184907; “Vaiyapuri”), further in view of Webster et al. (2017/0192174; “Webster”), and further in view of Dardona et al. (2015/0368535; “Dardona”).
Regarding claim 26, Dogruoz in view of Vaiyapuri and further in view of Webster discloses using copper as “a high thermal conductivity material.” Vaiyapuri, par. [0078]. However, Dogruoz in view of Vaiyapuri and further in view of Webster does not explicitly disclose that the heat transfer element comprises graphene enhanced copper.
However, Dardona discloses “multilayer graphene-filler composite … such as a nano-sized graphene and copper composite.” Dardona, par. [0030].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Dogruoz in view of Vaiyapuri and further in view of Webster such that the heat transfer element comprises graphene enhanced copper because “the multilayer graphene-filler composite … with a copper filler layer … provides thermal and electrical properties exceeding those of bulk copper.” Dardona, par. [0030].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874